SMITH, Chief Judge.
Appellant appeals the denial of his motion for postconviction relief filed pursuant to Rule 3.850, Florida Rules of Criminal Procedure. Several issues are raised in the motion, only one of which merits discussion. We reverse.
Appellant asserts that the State did not reveal to the appellant that another individual had confessed to the crime for which the appellant was convicted in violation of Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963). The trial court ordered the state, as well as the public defender, to respond to appellant’s motion, but the trial court did not hold an evidentiary hearing. Although these responses recite facts which, if true, demon*1080strate that appellant is entitled to no relief, they reflect the existence of factual issues which must be resolved either by attachment of portions of the record in appellant’s case, or resolved by evidentiary hearing. Accordingly, the cause is reversed and remanded for attachment of appropriate records or other proceedings as prescribed in Rule 3.850.
REVERSED AND REMANDED.
ERVIN and NIMMONS, JJ., concur.